Dismissed and Memorandum Opinion filed January 15, 2009











Dismissed
and Memorandum Opinion filed January 15, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00747-CV
____________
 
MUNIFE D. SILVA, Appellant
 
V.
 
SECTION SIX, HOMEOWNERS ASSOCIATION, INC., Appellee
 

 
On Appeal from County
Civil Court at Law No. 1
Harris
County, Texas
Trial Court Cause
No. 904682
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 30, 2008.  On January 5, 2009,
appellant filed a motion to dismiss the appeal because
the case has settled.   See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Frost, Brown, and Boyce.